                               UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF WASHINGTON
                                        AT SEATTLE



PHYTELLIGENCE, INC.,                                   CASE NO.: 2:18-cv-00405-RSM

                Plaintiffs,                            ORDER GRANTING STIPULATED
                                                       MOTION TO UNSEAL DOCUMENTS
        v.

WASHINGTON STATE UNIVERSITY,

                Defendants.


        This matter comes before the Court on Phytelligence, Inc. and Washington State

University’s Stipulated Motion to Unseal Documents. Dkt. #152. Having considered the motion,

it is hereby:

        ORDERED that Phytelligence, Inc. and Washington State University’s Stipulated Motion

to Unseal Documents is GRANTED. As stated in the Motion, the Parties’ respective declarations

will be refiled by the parties with the documents referenced unsealed.



        DATED this 27th day of March 2020.



                                             A
                                             RICARDO S. MARTINEZ
                                             CHIEF UNITED STATES DISTRICT JUDGE




ORDER -1
